                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                       8:18CR146

       vs.
                                                                          ORDER
JESSICA SAUNDERS,

                       Defendant.


       This   matter    is   before   the   court   on     Defendant's   MOTION      TO   EXTEND
ENLARGEMENT OF TIME TO FILE PRETRIAL MOTIONS TO ALL DEFENDANTS [52].
The record shows that this deadline expired on October 15, 2018. The court finds that the
defendant has not shown good cause for extending the deadline in accordance with NECrimR
12.3(a).


       IT IS ORDERED:
       1.     Defendant's MOTION TO EXTEND ENLARGEMENT OF TIME TO FILE
PRETRIAL MOTIONS TO ALL DEFENDANTS [52] is denied.


       Dated this 18th day of October, 2018.

                                                         BY THE COURT:

                                                         s/ Michael D. Nelson
                                                         United States Magistrate Judge
